Citation Nr: 1141810	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-18 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for dental trauma for the purposes of VA compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1957 to January 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claim for service connection for dental trauma for the purposes of VA compensation.

In January 2010, the Veteran provided testimony at a Travel Board hearing held before the undersigned Veterans Law Judge at the RO. A transcript of the hearing has been associated with the record.

As noted in the Introduction section of the Board's May 2011 remand, the issue of entitlement to VA outpatient dental treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. In February 1957, after the Veteran's initial service dental examination, the examining dentist recommended extraction of teeth 18 and 19. 

2. Six days later, teeth 18 and 19 were extracted by another military dentist.

3. Post-service private dental treatment notes indicate a recommendation for a fixed bridge emplacement between teeth 17 and 20.

4. An August 2011 VA examiner's conclusion, based on physical examination and a review of the claims files, that the Veteran's allegation that his teeth were mistakenly extracted appears baseless, is competent, credible, and highly probative evidence.


CONCLUSION OF LAW

The criteria for entitlement to service connection for dental disability for VA compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100,   5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1) . 

VA provided the Veteran with pre-adjudication notice in a March 2007 letter. The letter informed the Veteran to let VA know of any evidence he thought would support his claim for service connection for dental trauma, that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send what "we need." 

In addition, the Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Dingess v. Nicholson, 19 Vet. App. 473   (2006). The Veteran was informed of the Dingess elements in the above-cited March 2007 letter. Id.   

Regarding VA's duty to assist the Veteran with his service connection claim on appeal, his service treatment records (STRs), as well as post-service VA and private treatment records are of record. In addition, in January 2010, the Veteran provided testimony concerning the instant service connection claim before the undersigned at the Nashville, Tennessee RO. A copy of the hearing transcript has been associated with the claims file, and a VA examination has been afforded to the Veteran. 

Analysis:

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). That an injury occurred in service is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. See 38 C.F.R. § 4.150. Compensation is available for loss of teeth if such is due to the loss of substance of body of the maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not due to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling. Id. at Note.

However, for service-connected dental disability that is compensable, or that is adjudicated as due to trauma, VA treatment is available as specified at 38 C.F.R. § 17.161(a),(c). See also 38 U.S.C.A. § 1712(a)(1)(C).

Dental disabilities are treated differently than medical disabilities in the VA benefits system. See 38 C.F.R. § 3.381. As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment. See 38 C.F.R. § 3.381(a).

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service. When applicable, a determination will be made as to whether the condition is due to combat or other in-service trauma, or whether a Veteran was interned as a prisoner of war (POW). See 38 C.F.R. § 3.381(b).  

The Veteran did not engage in combat and he was not interned as a POW, nor does he contend otherwise. In an April 2007 statement, a February 2008 notice of disagreement (NOD), and during a January 2010 Travel Board hearing, the Veteran argues that the in-service extraction of two teeth (numbers 18 and 19) was a "mistake" and has resulted in the need for ongoing periodontal care. The Veteran has also alleged that he did not consent to the procedure.

The Veteran claimed that prior to entering active duty, he had no dental problems or deficiencies. Upon enlistment, in a January 1957 report of medical history, the Veteran denied severe tooth or gum trouble.

February 1957 service dental records indicate that a military dentist recommended extraction of teeth 18 and 19. Another dentist removed teeth 18 and 19 six days later. No radiographs from this time period are associated with the dental records.

In a February 2006 private dental record, William R. Thompson, D.D.S., discussed placing a bridge between teeth 17 and 20.

In a September 2006 VA treatment note, the Veteran reported he had two teeth extracted during boot camp by mistake. He related that the candidate in front of him had "bad teeth."

In an April 2007 statement, the Veteran related that he had two teeth extracted during basic training, and indicated his belief that the dentists extracted his teeth in error.

In an April 2007 statement, Dr. Thompson reported that he treated the Veteran, and recommended a fixed bridge emplacement between teeth 17 and 20. Dr. Thompson did not provide an opinion as to whether the Veteran's in-service dental extraction was a result of service negligence, as the Veteran has alluded to.

In a December 2007 private dental treatment note from Dr. Thompson's office, the Veteran reported the Marine Corps pulled his lower teeth in error. 

An April 2009 private dental treatment note from Dr. Thompson's office documented a discussion between the Veteran and an examiner concerning a bridge. The Veteran acknowledged that he wanted to have a bridge emplacement if he could "get the military to pay for it." 

During a January 2010 hearing, the Veteran testified that he had "perfectly good teeth" and had no dental problems when his teeth were extracted during service. He stated his belief that he must have been mistaken for someone before or after him in line at the dentist.  He denied any problems related to the extraction after service.

In an April 2011 private dental treatment note from Dr. Thompson, the Veteran expressed that he was unsure whether he wanted an implant to replace tooth 19 or if he wanted a bridge from tooth 18 to tooth 20. He stated that he was "waiting on the government" to proceed with treatment.

In a May 2011 statement, the Veteran alleged that after his teeth were extracted in service, he was not advised he should have the teeth replaced with a bridge to avoid future dental problems. He submitted two excerpts from the internet that discussed the effects of missing teeth after an extraction, including shifting and tilting of the remaining teeth, an off-bite relationship, and jawbone deterioration.

During an August 2011 VA dental and oral examination, the Veteran alleged that he was in line with other recruits at the dentist when he was examined during boot camp. He reported he did not have a tooth ache. He had teeth 18 and 19 extracted and indicated that he was not told why his teeth were extracted. He did not question the dentist who removed his teeth. The Veteran claimed another recruit was supposed to have his teeth removed.

On examination, there was no loss of bone of the maxilla and no malunion or nonunion of the maxilla. There was no loss of bone of the mandible and no malunion or nonunion of the mandible. There was no loss of bone of the hard palate, and no evidence of tooth loss due to loss of substance of body of maxilla or mandible. The examining dentist noted teeth 18 and 19 were removed. Tooth 17 shifted forward in the mandible and functionally replaced tooth 18. Tooth 19 was not replaced.

The examining dentist noted the Veteran was examined by a military dental officer on February 4, 1957. The dentist made a notation on the Veteran's record that teeth 18 and 19 should be extracted, and he noted several other teeth required restorations (fillings). On February 8, 1957, the Veteran was seen by another military dental officer, who removed teeth 18 and 19. On February 14, 1957, the Veteran was seen by a third military dental officer for restorations. No radiographs dated in 1957 were included in the claims file. The examining dentist stated that the extent of the defects for teeth 18 and 19 could not be speculated upon without a radiograph. 




However, the VA dentist remarked:

Teeth 18 and 19 were indicated on the initial examination sheet as requiring extraction and the procedure was carried out by a second dentist on another date. I see concurrence between two different dentists that 18 and 19 should be removed. I also see that teeth indicated as requiring restorations on this patient which were indicated on this patient['s] dental record were carried out by a third dentist... on [February 14, 1957]. I see no disagreement in the records that the extractions or restorations should be carried out and no deviation in the treatment plan. It would appear that two sep[a]rate dentists other than the original examining dentist found just cause to proceed with the extractions and the restorations of the indicated teeth. The patient[']s allegation that the treatment performed was indicated for some other recruit either before or behind him in line appears baseless. 

In addition, the examiner noted there was no signed consent form for the removal of teeth 18 and 19 within the record. However, the dentist stated he was unaware that consent forms were used in 1957. The VA dentist concluded that he saw no evidence of malpractice or negligence in the removal of teeth 18 and 19. 

It is not contended that the Veteran has not lost any teeth due to bone loss of the maxilla or mandible due to trauma. 38 C.F.R. § 4.150. Therefore, the question on appeal is whether the Veteran's dental condition is due to in-service trauma. 

Pertaining to dental compensation claims, and relevant to the Court's remand of this matter, the Federal Circuit defined "service trauma" as "an injury or wound produced by an external force during the service member's performance of military duties." See Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010). The definition excluded "the intended result of proper medical treatment." Id. The Federal Circuit further held that neither the removal of teeth in service by a military dentist nor the intended effects of proper medical treatment provided during the veteran's military service constitute service trauma. Id.  

The Veteran's lay statements regarding the in-service teeth extraction are unreliable. The Veteran is competent to describe his teeth extraction and symptoms felt before and after. See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation). However, he is not competent to offer an opinion on a matter clearly requiring medical expertise, such as whether his teeth needed to be extracted. Furthermore, he is also not competent to render an opinion as to whether there was any malpractice or similar fault on the part of the military dentists in extracting the teeth. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). Therefore, this is not a case in which the Veteran's lay assertions can serve to establish that the in-service teeth extract constituted service trauma.

The August 2011 VA examiner opined that the Veteran's allegation that his teeth were mistakenly extracted appeared baseless. The August 2011 VA examiner's opinion is persuasive as the dentist examined the Veteran and reviewed the evidence in the claims file.

Service treatment records reflect that the dentist saw three dentists in February 1975. The first dentist recommended extraction of teeth 18 and 19 and made notations on other teeth requiring restoration. The second dentist extracted teeth 18 and 19, and the third dentist performed the teeth restoration. The VA dentist reported there was "no disagreement in the records that the extractions or restorations should be carried out and no deviation in the treatment plan" and "two sep[a]rate dentists other than the original examining dentist found just cause to proceed with the extractions and the restorations of the indicated teeth."

The Veteran also argued that he did not sign a consent form before his teeth were extracted. The service medical records are compelling evidence that the Veteran must have known when he returned to the dental clinic within one week of his initial dental examination that he was there for some treatment purpose. The record suggests that the extraction was accomplished in the normal course of treatment. Given the nature of the dental condition at issue and the clear evidence that one dentist determined teeth 18 and 19 required extraction and another dentist performed the extraction within one week of the initial examination, the Board finds no basis under any applicable laws or regulations for awarding compensation.

The Board has considered the doctrine of reasonable doubt with regard to this claim. However, the record does not provide an approximate balance of negative and positive evidence on the merits with regard to this issue. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a dental disorder for VA compensation purposes is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


